 1                                                      THE HON. RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 PHYTELLIGENCE, INC., a Washington
   corporation, by and through its receiver         No.: 2:20-cv-00412-RSM
11 REVITALIZATION PARTNERS, LLC.,
                                                    SECOND STIPULATED MOTION TO
12                       Plaintiff,                 EXTEND DEADLINE FOR
                                                    DEFENDANT’S ANSWER TO
13         v.                                       PLAINTIFF’S COMPLAINT
14 THE HANOVER INSURANCE COMPANY, NOTED ON THE MOTION CALENDAR:
                                  April 6, 2020
15               Defendant.
16

17         Pursuant to LCR 10(g), the parties to the above-captioned matter hereby submit this

18 second stipulated motion and proposed order to extend Defendant’s deadline to file an

19 Answer or respond to Plaintiff’s Complaint to April 10, 2020.

20   DATED: April 6, 2020,                          DATED: April 6, 2020,

21   s/ Greg D. Pendleton                           s/ John A. Bennett
     Franklin D. Cordell, WSBA #                    John A. Bennett, WSBA #33214
22   Greg D. Pendleton, WSBA #                      Owen R. Mooney, WSBA #45779
     Gordon Tileden Thomas & Cordell, LLP           Bullivant Houser Bailey, PC
23   600 University Street, Ste. 2915               One SW Columbia Street, Ste. 800
     Seattle, WA 98101                              Portland, OR 97204
24
     Tel.: 206-467-6477                             Tel.: 206-292-8930
25   E-mail: fcordell@gordontilden.com              E-mail: john.bennett@bullivant.com
              gpendleton@gordontilden.com                    owen.mooney@bullivant.com
26   Attorneys for Plaintiff                        Attorneys for Defendant

     SECOND STIPULATED MOTION TO EXTEND DEADLINE FOR               PAGE 1    Bullivant|Houser|Bailey PC
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT                             925 Fourth Avenue, Suite 3800
                                                                             Seattle, Washington 98104
     NO.: 2:20-CV-00412-RSM                                                  Telephone: 206.292.8930.
 1                                                 ORDER

 2            The Court GRANTS the parties’ second Stipulation and Order to Extend Defendant’s

 3 Deadline to Answer Plaintiff’s Complaint. Defendant will file its Answer or response no

 4 later than April 10, 2020. IT IS SO ORDERED.
 5

 6            Dated this 9th day of April, 2020.

 7

 8

 9

10                                                 A
                                                   RICARDO S. MARTINEZ
11                                                 CHIEF UNITED STATES DISTRICT JUDGE

12

13

14
     Presented by:
15
     BULLIVANT HOUSER BAILEY PC
16

17 s/ John A. Bennett
   John A. Bennett, WSBA #33214
18 E-mail: john.bennett@bullivant.com
   Owen R. Mooney, WSBA #45779
19 E-mail: owen.mooney@bullivant.com

20 Attorneys for Defendant The Hanover
   Insurance Company
21

22
     4835-8086-7001.1
23

24

25

26

      SECOND STIPULATED MOTION TO EXTEND DEADLINE FOR              PAGE 2   Bullivant|Houser|Bailey PC
      DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT                           925 Fourth Avenue, Suite 3800
                                                                            Seattle, Washington 98104
      NO.: 2:20-CV-00412-RSM                                                Telephone: 206.292.8930.
 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that on April 6, 2020, I electronically filed the foregoing SECOND

 3 STIPULATED MOTION TO EXTEND DEADLINE FOR DEFENDANT’S ANSWER TO

 4 PLAINTIFF’S COMPLAINT with the Clerk of the Court using the CM/ECF filing system
 5 which will send notification of such filing to the persons listed below:

 6      Franklin D. Cordell
        Greg D. Pendleton
 7      Gordon Tilden Thomas & Cordell, LLP
        600 University Street, Ste. 2915
 8
        Seattle, WA 98101
 9      Tel.: 206-467-6477
        Email: fcordell@gordontilden.com
10              gpendleton@gordontilden.com
11      Counsel for Plaintiff
12

13 DATED: April 9, 2020.

14

15
                                                s/ John A. Bennett
16                                             John A. Bennett, WSBA #33214
17

18

19

20

21

22

23

24

25

26

     SECOND STIPULATED MOT. TO EXTEND DEADLINE FOR DEF.’S            PAGE 3   Bullivant|Houser|Bailey PC
     ANSWER TO PL.’S COMPLAINT – CERTIFICATE OF SERVICE                       925 Fourth Avenue, Suite 3800
                                                                              Seattle, Washington 98104
     NO.: 2:20-CV-00412-RSM                                                   Telephone: 206.292.8930.
